396 U.S. 39 (1969)
LAWRENCE ET AL.
v.
CITY OF CHICAGO.
No. 509.
Supreme Court of United States.
Decided November 17, 1969.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
John M. Bowlus for appellants.
Raymond F. Simon, Marvin E. Aspen, and John J. George for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.